DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Heisey on 3/09/2021.
The application has been amended as follows:  
Cancel claim 19.  

Allowable Subject Matter
Claims 1-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant has placed the claims in condition for allowance by adding allowable subject matter from claim 19 to independent claims 1, 7 and 14.  References Lin et al. U.S. Pub. No. 2010/0321386 in view of Comer U.S. Pub. No. 2019/0340803 are made of record as teaching the art of partitioning an animatable model.  However, none of the prior art teaches or suggests, from independent claims 1, 7 and 14:  “wherein partitioning the animatable model into the multiple partitions is based on node density.” 


Response to Arguments
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 2/16/2021, with respect to 35 U.S.C. § 103 Rejections of claims 1-18 and 20 have been fully considered and are persuasive.  The 35 U.S.C. § 103 Rejections of the previous Office Action have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 



/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612